NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50088

                Plaintiff-Appellee,             D.C. No. 5:14-cr-00002-JGB

 v.
                                                MEMORANDUM*
JESUS VALLEJO HERNANDEZ, a.k.a.
Chico,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

   Jesus Vallejo Hernandez appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction

for possession with intent to distribute methamphetamine and aiding and abetting,




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) (viii) and 18 U.S.C. § 2(a). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Hernandez contends that the district court misapplied the minor role

Guideline, U.S.S.G. § 3B1.2, by failing to compare him to all of his co-participants

in the criminal scheme. We review the district court’s interpretation of the

Guidelines de novo, and its application of the Guidelines to the facts for abuse of

discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017)

(en banc).

      The record reflects that the court considered Hernandez’s argument that he

was less culpable than his three co-defendants, the unidentified seller, and the

buyer. The court nevertheless determined that Hernandez had failed to show that

he was “substantially less culpable than the average participant.” U.S.S.G. § 3B1.2

cmt. n.3(A), (C). This was the proper legal analysis. Moreover, in light of the

totality of the circumstances, including Hernandez’s central role in orchestrating

the sale of a large quantity of methamphetamine, the district court did not abuse its

discretion in concluding that Hernandez was not a minor participant. See U.S.S.G.

§ 3B1.2 cmt. n.3(C).

      AFFIRMED.




                                          2                                    16-50088